EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Elton F. Dean III on 16 April 2021, wherein amendments to clarify the intended invention were discussed.

The application has been amended as follows:
Claim 1, line 4 has been amended add the phrase - - at least one - - before the term “processor”.

Claim 1, line 5 has been amended to add the phrase - - at least one - - before the term “processor”.

Claim 1, line 11 has been amended to delete the phrase “at least one of”.

Claim 1, line 16 has been amended to replace the term “characteristics” with the term - - characteristic - -.

Claim 7 has been amended to add the phrase - - one or more - - before the term “neural”.

Claim 8 has been amended to add the phrase - - one or more - - before the term “neural”.

Claim 13, line 1 has been amended to add the phrase - - being configured - - after the term “processor”.


Claim 13, line 10 has been amended to delete the phrase “the at least one of”.

Claim 13, line 11 has been amended to replace the term “characteristics” with the term - - characteristic - -.

Claim 16 has been amended to add the term - - additional - - before the term “SEF”.

Claim 17 has been amended to add the term - - additional - - before the term “SEF”.

Claim 18 has been amended to add the term - - additional - - before the term “SEF”.

Claim 19 has been amended to add the term - - additional - - before the term “SEF”.

Claim 22, line 1 has been amended to add the phrase - - being configured - - after the term “processor”.

Claim 22, line 2 has been amended to replace the term “characteristics” with the term - - characteristic - -.

Claim 23, line 4 has been amended to add the phrase - - at least one - - before the term “processor”.



Claim 23, line 17 has been amended to replace the term “characteristics” with the term - - characteristic - -.

Claim 23, line 19 has been amended to replace the phrase “a patient” with the phrase - - the patient - -.

Claim 24, line 12 has been amended to replace the phrase “neural characteristics” with the phrase - - one or more neural characteristic - -.

Claim 26, line 1 has been amended to add the phrase - - one or more - - before the term “neural”.

Claim 27, line 1 has been amended to add the phrase - - one or more - - before the term “neural”.

Claim 28, line 1 has been amended to add the phrase - - one or more - - before the term “neural”.

Claim 29, line 1 has been amended to add the phrase - - one or more - - before the term “neural”.

Claim 30, line 1 has been amended to add the phrase - - one or more - - before the term “neural”.

Claim 31, line 1 has been amended to add the phrase - - one or more - - before the term “neural”.




The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the amendments discussed above, have placed the claims in condition for allowance. None of the prior art teaches or suggests, either alone or in combination, a neural analysis and treatment system or a method for neural analysis and treatment plan development, the system or method comprising a computing device configured to develop one or more therapeutic plans based on one or more neural characteristics of a patient, wherein the one or more therapeutic plans entrain a brain activity for controlling respiration and mastication, in combination with the other claimed elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791